Title: To John Adams from George Alexander Otis, 29 January 1821
From: Otis, George Alexander
To: Adams, John


				
					Dear Sir,
					Philadelphia 29th January 1821.
				
				I acknowledge as a benefit of the last importance, and of durable effect, the high approbation you have deigned to bestow on my Translation of Botta’s History. The generosity with which you have so largely bestowed it, is the more entitled to all my gratitude, as the Author, from defect of materials, has not done full justice to yourself. In a letter that I have but now had the honor to receive from Mr. Madison, while passing the highest eulogies on the Historian, as One who was capable of viewing our revolutionary Transactions and Events with a philosophic eye, and describing them with a polished and eloquent pen, he remarks upon the fictitious Speeches, as follows: “Botta was probably led to put his factitious, and doubtless very erroneous Speeches for and against Independence into the mouths of Mr. Lee and Mr. Dickinson, by his discovery that the former was the organ of the proposition and the latter was the most distinguished of its opponents. It is to be regretted, continues Mr. Madison, that the Historian had not been more particularly acquainted with what passed in Congress on that great Occasion. He would probably have assigned to the venerable John Adams a very conspicuous part on the Theatre.” I well recollect that the reports from his fellow-labourers in the Cause from Virginia filled every mouth in that State, with the praises due to the comprehensiveness of his views, the force of his arguments, and the boldness of his patriotism. It is to be hoped that historical justice may be done by others, better furnished with the means of doing it.”The foregoing remarks, as well as those on the same subject, and to the same purport, from Mr. Jefferson, I have transmitted to Mr. Botta together with your favor of the 16th inst, in which you so eloquently and forcibly have traced the character of his work. I have no doubt he will thank me for putting it in his power to repair the fault in future editions of it. If my translation should ever see a second, I shall be happy to insert in a note the genuine Speeches, if in being and, at any rate, the observations of Mss. Jefferson and Madison on this topic. My original intention was to have added notes to the present edition: but I changed it, on reflecting that the appearance of the work would probably excite remarks and criticisms which might enable me to render them more full and satisfactory. The Honble John Jay has favoured me with his remarks upon my first volume at some length. He notices, however, but one error of fact; and that is, that general Montgomery’s widow never had any children, as stated in the History. He combats nevertheless the suggestion, which he finds often insinuated by the Author:“That anterior to the Revolution, there existed in the Colonies a desire of Independence.”“Explicit professions and assurances of Allegiance and Loyalty to the Sovereign (especially since the accession of King William) and of affection for the mother country, abound, says Mr Jay, in the Journals of the colonial Legislatures, and of the Congresses and Conventions, from early Periods to the second Petition of Congress, in 1775.If those professions and assurances were sincere, they afford Evidence more than sufficient to invalidate the charge of our desiring and aiming at Independence. If, on the other hand, those professions and assurances were factitious and deceptive, they present to the world an unprecedented Instance of long continued, concurrent, and detestable Duplicity in the colonies.—Our Country does not deserve this odious and disgusting imputation. During the course of my Life, and until after the second Petition of Congress (in 1775) I never did hear any American, of any class, or of any description, express a wish for the independence of the Colonies.—It has alway been, and still is, my opinion and Belief, that our country was prompted and impelled to Independence by Necessity, and not by Choice. They who know how we were then circumstanced, know from whence that Necessity resulted.” Mr: Jay had seen only the first volume when he wrote the above. In the third the Author, has these words. “If it may be supposed that the Colonists had for a long time sought an opportunity to throw off the yoke, it must be admitted also that the English were themselves the first to excite them to it. &c.”. Such are the criticisms of Mr. Jay. But the Hon’ble Charles Thompson, whom I visited not long since at Harrington over Schuylkill, assured me that he had held conversation with John Hancock on the subject of Independence, during the tea business; Mr. Hancock being then on a visit to Philadelphia with an Aunt, from whom he had expectations of inheritance. Your recollection doubtless could furnish decisive testimony relative to the point in question.—The Kind interest which you and your’s have shown me in my struggles with adverse fortune, has made an indelible impression on my heart. It has opened to me a brighter perspective, and cheered me with better hopes. May the evening of your “honoured days,” be as happy as their course has been illustrious! With the highest veneration, / I have the honor to be, / Dear Sir, your ever obliged / Humble Servant.
				
					George Alexander Otis.
				
				
					P. S. I have the honor to forward here with the third and last volume of my Translation. Again, I beg leave to recommend myself to your probation, and benevolence.
				
			